DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are currently pending.


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/14/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 6/14/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is  objected to because of the following informalities:  claim 4, line 2 notes “HS” which is an acronym which is not defined.  Appropriate correction is required.
Claim 4 is  objected to because of the following informalities:  claim 4, line 2 notes “USB” which is an acronym which is not defined.  Appropriate correction is required.
Claim 4 is  objected to because of the following informalities:  claim 4, line 4 notes “DP” which is an acronym which is not defined.  Appropriate correction is required.
Claim 4 is  objected to because of the following informalities:  claim 4, line 5 notes “DM” which is an acronym which is not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20120307931 in view of Kaestner US 20130191566 (U.S. Patent Application Publications citation #2 cited on IDS dated 6/14/2019).

As to claim 1:
Johnson discloses:
A circuit device, comprising:
a physical layer circuit coupled to a data bus; and 
(“In the embodiment example of FIG. 3, driver 100 includes a higher power (e.g., CML) transmitter 102 and a lower power (e.g., VML) transmitter 104. In some embodiments, these transmitters 102 and 104 can be implemented on a single circuit board or other substrate, while in other embodiments the transmitters can be implemented on multiple circuit boards and/or other substrates. A differential input signal 106 is provided to both transmitters 102 and 104, the signal provided by a suitable component of an electronic device such as 
 (“as shown in FIG. 3, all or some of the control inputs 182 can be the same signals used in the control inputs 138 provided to the CML transmitter 102 of the driver 100 to allow either the CML transmitter 102 or VML transmitter 104 to be used with the same control signals to output the input differential signal 106 as output signal 108.”; Johnson; 0053)
(where
“driver 100” maps to ”circuit device”,
“VML) transmitter 140” maps to “physical layer circuit”,
“allow either the CML transmitter 102 or VML transmitter 104 to be used with the same control signals to output the input differential signal 106 as output signal 108”/FIG. 3 maps to “a physical layer circuit coupled to a data bus” where “VML transmitter 104 to be used...to ouput...signal 106” maps to “coupled”, where FIG. 3 also illustrates “VML transmitter 104” commected to “output signal 108” via terminating capaciators 174/176 and resistors 170/172)

a processing circuit that controls the physical layer circuit and..., wherein
(“For example, ports that connect local devices can select the VML transmitter for use, and ports that connect external devices or other long and/or 
(where
“processor, CPU, or other connected controller/controller circuit” maps to “processing circuit”, “selection of transmitter type (such as VML” maps to “controls the physical layer circuit”, where “selection” maps to “controls”
...
the physical layer circuit operates based on a first power supply voltage on the low potential side supplied from a first power supply line not coupled to the ground line in the circuit device, 
(“The ground 162 provides a ground voltage level for the driver control stage 150 to be used with the VML supply 156, and a VML bias ground 164 provides a biased ground that provides the desired voltage range when used with the VML bias supply 158. The ground switch 166 connects either the ground 162 or the VML bias ground 164 to the VML driver control stage 150, where ground 162 is connected if VML supply 156 is connected, and VML bias ground 164 is connected if VML bias supply 158 is connected.”; Johnson; 0050)
(where
“VML bias ground 164” maps to “first power supply voltage on the low potential side”
“ground line”
FIG. 5 illustrates “VML bias ground 164” not connected to ground which maps to “the low potential side supplied from a first power supply line not coupled to the ground line in the circuit device”

and a second power supply voltage on a high potential side set with reference to the first power supply voltage.
(“The supply switch 160 connects either the VML supply 156 or the VML bias supply 158 to the VML driver control stage 150.”; Johnson; 0049)
(where
“VML bias supply 158” maps to “second power supply voltage on a high potential side”,
FIG. 5 illustrates “VML bias supply 158” connected to “VML bias ground 164” via resistor 224/R4 which maps to “set with reference”

Johnson teaches a VML transmitter which selected for operation via a bias supply/ground where selection is provided via level shifters, where data communication is provided via a procesor to an output signal.

Johnson as described above does not explicitly teach:
performs communications processing through the data bus
the processing circuit operates with a voltage of a ground line as a power supply voltage on a low potential side, and

However, Kaestner further teaches a communication/data lines/host ground capability which includes:
performs communications processing through the data bus
(“Present day USB devices that communicate with a host over USB include USB printers, scanners, digital cameras, storage devices, card readers, etc. USB based systems may require that a USB host controller be present in the host system, and that the operating system (OS) of the host system support USB and USB Mass Storage Class Devices. USB devices may communicate over the USB bus at low-speed (LS), full-speed (FS), or high-speed (HS). A connection between the USB device and the host may be established via a four-wire interface that includes a power line, a ground line, and a pair of data lines D+ and D-. When a USB device connects to the host, the USB device may first pull a D+ line high (the D- line if the device is a low speed device) using a pull up resistor on the D+ line. The host may respond by resetting the USB device. If the USB device is a high-speed USB device, the USB device may "chirp" by driving the D- line high during the reset. The host may respond to the "chirp" by alternately driving the D+ and D- lines high. The USB device may then electronically remove the pull up resistor and continue communicating at high speed. When disconnecting, full-speed devices may remove the pull up resistor from the D+ line (i.e., "tri-state" the line), while high-speed USB devices may tri-state both the D+ and D- lines.”; Kaestner; 0006)
(where
“performs communications processing through the data bus”, where “communicate” maps to “performs communications processing”, “data lines D+ and D-“ maps to “through the data bus”

the processing circuit operates with a voltage of a ground line as a power supply voltage on a low potential side, and
(“FIG. 5 shows the voltages seen on the data lines D+ and D- (as an example) when the Host side 302 sends a signal at 400 mV on D+ and 0V on D- (referenced to the Host GND).”; Kaestner; 0034)

Kaestner teaches a USB Host system which includes USB Host/USB Hub which performs communications via data lines where the USB Host/USB Hub is considered as connected to a host ground.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication/data lines/host ground capability of Kaestner into Johnson. By modifying the driver/processor of Johnson to include the communication/data lines/host ground capability as taught by the USB host system of Kaestner, the 

As to claim 9:
Johnson discloses:
An electronic device, comprising: the circuit device according.
(“The driver 100 can be used for a number of different applications, such as communications, storage, servers, video, or any application using high-frequency differential signal line drivers.”; Johnson; 0036)
	(where
	“servers” maps to “electronic device”

As to claim 10:
Johnson discloses:
A mobile body, comprising: the circuit device 
(“The driver 100 can be used for a number of different applications, such as communications, storage, servers, video, or any application using high-frequency differential signal line drivers.”; Johnson; 0036)
	(where
	“servers” maps to “mobile body”, where “servers” are able to be moved.)


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20120307931 in view of Kaestner US 20130191566 (U.S. Patent Application Publications citation #2 cited on IDS dated 6/14/2019) and in further view of Texas Instruments, “Voltage Level Translation Guide”, 2011, Texas Instruments.

As to claim 2:
Johnson discloses:
a level shifter that shifts the signal level of a signal from the processing circuit to the physical layer circuit and ...
(“For example, ports that connect local devices can select the VML transmitter for use, and ports that connect external devices or other long and/or difficult channels can select the CML transmitter for use. For example, the interface can include PCIe, Firewire, USB, SONET, or other type of data transmission standard. The selection of transmitter type (such as VML or CML in the described example) can be made by a processor, CPU, or other connected controller/controller circuit.”; Johnson; 0036)
(“Level shifters 180 can be included to receive control inputs 182 and level shift these inputs 182 to appropriate voltage levels for use with the VML transmitter 104.”; 0054)

Johnson as described above does not explicitly teach:
the signal level of a signal from the physical layer circuit to the processing circuit.

However, Texas Instruments further teaches a level shifting capability which includes:
the signal level of a signal from the physical layer circuit to the processing circuit.
(where
p.2 illustrates “Application Processor” in communication with “IC-USB” via “IC-USB Level Shifting” component, where Kaestner teaches bidirectional communication via data lines (para 0006) which maps to “the signal level of a signal from the physical layer circuit”, where p.14 of Texas Instruments illustrates level shifting from a higher voltage to a lower voltage and also from a lower voltage to a higher voltage.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the level shifting capability of Texas Instruments into Johnson. By modifying the driver/processor of Johnson to include the level shifting capability as taught by the level shifter of Texas Instruments, the benefits of improved connectivity (Texas Instruments; p.4) are achieved.

Allowable Subject Matter
Claim(s) 3, 5, 6, 7 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim and objected for informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the objected informalities.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20120044010 – teaches a level shift from GND-VDD to VCC-VCC2 (see para. 0012).
US 8421501 – teaches two level shifters (see FIG. 2).
US 20160173092 – teaches reducing current drawn from voltage regulator using a level shifter (see para. 0047 and FIGs. 3, 4A)
	US 20100064148 – teaches voltage modulation of data bus using current feedback detection on a ground (see FIG. 1).
US 20170025879 – teaches adjusting a threshold voltage for a receiver based on ground lift (see para. 0023).

US 20170366333 – teaches sampling data associated with a receiver for minimizing effect of ground shifting (see para. 0046, 0054).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 

/Michael K Phillips/Examiner, Art Unit 2464